United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3526
                                     ___________

Trish Goman Fischiettie,              *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      * Appeal from the United States
Mustangs and More Auto Sales;         * District Court for the
Turnbo Auto Sales; John Doe I         * Eastern District of Arkansas.
(“Gary”); John Doe II (“David”),      *
                                      *     [UNPUBLISHED]
            Appellees.                *
                                 ___________

                           Submitted: January 19, 1999
                               Filed: January 25, 1999
                                   ___________

Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

        Trish Goman Fischiettie appeals the district court’s1 order dismissing her action
with prejudice. Having reviewed the record, we conclude that the dismissal with
prejudice of purported federal claims was proper. As to such claims, we affirm. See
8th Cir. R. 47B. We modify the dismissal to be without prejudice, however, as to any
state law claims Fischiettie may have against these defendants.


      1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-